DETAILED ACTION
This is the first office action on the merits in this application. Claims 1-14 as amended March 18, 2021, stand pending. Claims 1-14 were amended to place the claims into condition for US practice. 
This application has been made special by grant of a Patent Prosecution Highway Petition on May 3, 2021. This application is therefore being examined out of turn. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 11 and 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 7 refers to “the opposite sides”, which limitation lacks antecedent basis in the claims. As presently written, it is unclear which sides this is referring to. Clarification is required. 
Claims 11 and 13 refer to an “upwards” direction, which direction is not given any spatial relationship with other directions referred to in the claims (e.g. bone-facing direction). Correlations between these directional frameworks is required. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3, 5-10, 13, and 14, is/are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi (US 2018/0161083 A1) in view of Del Medico (WO 2012/007910 A1) (presented on applicant’s IDS).
Regarding claim 1, Kobayashi teaches a cerclage device for the 
cerclage of a fractured bone as at fig. 1. The device includes
a cerclage wire or thread 10, which is arranged for being tightened and fastened around the fractured bone (as at crimp 134 in fig. 1), and 
at least one spacer 102, which is arranged on the cerclage wire or thread 10 for maintaining the cerclage wire or thread at a certain distance from the fractured bone as seen clearly in fig. 4, 
wherein the at least one spacer 102 is made as a band having a substantially rectangular plan (fig. 2C) and a concave profile (fig. 3), 
wherein the band has a pair of end walls (left and right in fig. 3 near 118/120) which are bent so as to extend in a direction opposite to the face of the band that, in 
wherein each of the end walls at 118/120 is provided with a through-hole for passage of the cerclage wire or thread 10 as in fig. 4.

Kobayashi fails to teach 
wherein the cerclage device further comprises at least one safety thread, and 
wherein each of the end walls of the band is correspondingly provided with at least one additional through-hole for the passage of the safety thread, 
wherein a stop element is arranged on the safety thread, which stop element has a size larger than the size of the additional through-holes of the end walls of the band.

Del Medico teaches a bone cerclage device for use on a fractured bone as at fig. 2. The device includes a cerclage wire or thread 3 and includes spacers 5 for maintaining the wire 3 at a distance from the bone, the spacers including end walls with a through-hole 7 for the cerclage wire 3. The cerclage device includes at least one safety thread 11 and the spacer end walls include an additional through hole 13 for passage of the safety thread 11. A stop element 15 is arranged on the safety thread which is larger than the additional through hole 13 as can be seen in fig. 2 (p. 6, lines 15-19). 
It would have been obvious to one with ordinary skill in the art at the time of the invention to form the Kobayashi spacer 102 with an additional through hole and include a safety thread with stop elements as taught by Del Medico. Del Medico teaches that 
Regarding claim 2, the stop element 15 is arranged at one end of the safety thread 11. 
If applicant argues that “one end” was meant to be “only one end”, examiner will reply with a drawing objection for claiming a feature not demonstrated in the drawing, since the second end of the safety wire does not appear to be demonstrated in this application. 
Regarding claim 3, the claim positively requires the stop element being positioned between the endwalls. There is no reason that the stop element cannot be located in such a position at some point in time (e.g. when the safety wire is not installed in the device) while still reading on what is claimed. Examiner notes that claim 1 never requires the safety wire being in any particular location. 
Regarding claim 5, the bone facing surface includes teeth 132. 
Regarding claims 6 and 7, examiner takes the position that each portion between relief 130 (see fig. 3) is an intermediate wall with a groove 126 extending through each intermediate wall to permit passage of the cerclage wire. As a matter of performing the proposed modification of including a second through hole, inclusion of an additional groove would also have been conducted.  Examiner considers each of those portions between the reliefs 130 to be a ‘bent tab’. 
Regarding claim 8, Kobayashi’s spacer can be pre-contoured to a radius [0027] (concave profile). (Examiner will also take the position that this is essentially non-limiting since any conformation can be said to be a “desired concave profile”. 
Regarding claim 9, the band of 102 can be formed of deformable material [0025] which is capable of being adaptable to a profile of the fractured bone upon application of sufficient force. (Examiner takes official notice of titanium and stainless steel being “bendable” or “deformable” materials). 
Regarding claim 10, the througholes in 118/120 are closed through-holes with a circular profile. 
Regarding claim 13, the through-holes along the groove 126 are open upwardly. 
Regarding claim 14, as in fig. 1, the system of Kobayashi includes an osteosynthesis plate 104 and a cerclage device 10/102 of claim 1. 

Claims 4, 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi (US 2018/0161083 A1) in view of Del Medico (WO 2012/007910 A1) (presented on applicant’s IDS) and Vandewalle (US 5,993,452).
Regarding claim 4, the combination suggests the limitations of claim 1 but does not suggest a smooth bone-facing surface. 
Vandewalle teaches a bone cerclage spacer 47 at fig. 10 receiving a cerclage wire 88 with a smooth surface with a resorbable portion 86 (col. 5, lines 15-16). 
It would have been obvious to one with ordinary skill in the art at the time of the invention to substitute the smooth surface of Vandewalle for the rough surface 132 of Kobayashi in order to give the Kobayashi device resorbable properties for advantageous loosening of the cerclage cable over time (col. 5, lines 35-38).
Regarding claims 11 and 12, the limitations of claims 1 and 6 have been suggested by the combination. However, the combination does not suggest use of an open groove in the end walls or a closed through-hole in the central portion of the device. 
Vandewalle has taught that passage of cerclage wires through closed through-holes or open grooves are functionally equivalent means (comparing passage of 18 through plate 10 in fig. 1 to passage of cable 80 through groove at 72 in fig. 9). 
In view of the Vandewalle teaching, it would have been obvious to modify the through holes and grooves of the combination device to either formation since Vandewalle has made clear that these are functionally equivalent means for attachment of a structure to a fractured bone by a cerclage wire. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Bates whose telephone number is (571)270-7034.  The examiner can normally be reached Monday through Friday, 10AM-6PM
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Tom Sweet, at (571)272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID W BATES/Primary Examiner, Art Unit 3799